72 So. 3d 853 (2011)
In re Anselm Nnaemeka NWOKORIE.
No. 2011-B-2047.
Supreme Court of Louisiana.
October 21, 2011.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent commingled client funds with personal funds. Respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated respondent has violated Rules 1.15(a) and 1.15(c) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Anselm Nnaemeka Nwokorie, Louisiana Bar Roll number 23541, be suspended from the practice of law for a period of six months, fully deferred, followed by a two-year period of unsupervised probation governed by the terms and conditions set forth in the Petition for Consent Discipline. The probationary period shall commence from the date respondent and the ODC execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.